DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  24 March 2022 has been entered.

Response to Arguments
Applicant's arguments filed 24 March 2022 have been fully considered but they are not persuasive.
The remarks take issue with the motivation for combining Perkins with Pastyr et al. in view of Perraudin in view of Saito/Yang in view of Nagata.  Specifically, the Final Rejection relies on the teaching of Dehler as evidence that gear boxes resolve the issues with poor dynamic characteristics of an electric motor.  The remarks take the position that poor dynamic characteristics of an electric motor are not described in Pastyr, Natata or Perkins and that the solution of a gear box only applies to the specific electric motors of Dehler.  Initially, Perkins teaches a gearbox.  The motivation for the use of a gear box per se  is not disclosed in Perkins.  However, it is clear that in each reference a driver, actuator or motor is used.  In the background section of Perkins, Perkins discusses conventional motors including that of USPN 4,868,844 which describes the motors as electric (see abstract).  Perkins therefore must have a reason require a multi-stage gear. As a result of the unavoidable gearbox clearance”.  That is, Dehler makes clear that one of ordinary skill in the art was aware of the problems with electric motors and the use of a gear box is required to resolve such an issue.  Therefore, while Perkins does not express why a gearbox per se is used, it would have been recognized by one of ordinary skill in the art that the gear box resolves issues with poor dynamic characteristics as evidenced by Dehler.
Moreover, upon further consideration of Perkins, Perkins teaches motivation of using a separate gearbox instead of prior art rack and pinion systems being that the prior art systems increase the complexity and serviceability ([0007]-[0008]), whereas a separate gear box allows “service replacement of the entire gearbox.in the event of a fault will also be swifter, with minimal re-setting.  It is likely that the replacement of such a gearbox will take considerably less time than the replacement of the sum of individual component parts that constitute existing drive technologies” ([0016]).  That is, Perkins has an advantage of the gearbox separate from the individual component parts of the combined device of simplifying manufacture and replacement of the drive.
The remarks summarize the disclosed invention and take the position that the applied references fail to disclose or suggest a mechanism for linearly moving the body .
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the instant case, the reconstruction is based only on knowledge which was within the level of ordinary skill in the art at the time the claimed invention was filed and does not include knowledge gleaned from the applicant’s disclosure.

Results of search concerning an amendment “a groove in the body portion configured to receive a flexible wire”.
As noted in the interview summary, the applied references fail to disclose this feature.  However, upon further search and consideration, Nagata (EP24340871) (copy of publication submitted herewith) was found to teach a groove (fig. 3, 20f) in the body portion (aperture leaf 20, see figs. 2-3) to receive a flexible wire (36a see paragraph [0060] and [0044]).  

Since both inventions are directed towards multi-leaf collimators and wire drives, it would have been obvious to one of ordinary skill in the art to place the cable drive of Pastyr in a groove formed in the leaf as done in Nagata because it would allow for  a protruding portion of a support member to engage with grooves and prevent displacement in the thickness direction (T) of figure 3 or width direction while allowing movement in the drive direction (see [0062] and abstract) enabling accurate linear motion of the leaves.  Moreover, Nagata shows how a cable drive may be actuated independently from another drive.  That is, Pastyr suggests separate drives, Nagata shows how a cable drive may operate by itself.  Therefore resolving the problem of how to implement a separate independent cable drive from that of figures 10 and 12 of Pastyr.
Nagata is also applicable to the instant claims and is used as an alternative herein below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
a mechanism operable to rotate the head portion relative to the body portion in claim 21.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claim 21 lacks written description for “an apparatus for collimating a beam of radiation, the apparatus comprising: a beam-blocking leaf comprising a body portion and a head portion rotatably coupled to the body portion, and a mechanism operable to rotate the head portion relative to the body portion, wherein the mechanism is located behind the body portion outside the -8-U.S. Application No. 16/801,715Atty Dkt 2018-072US01/7017-5160 Reply to Office Action dated 02/15/2022 beam of radiation and connected to the head portion with a wire, thereby reducing deviation of transmission property of the beam-blocking leaf.”.  
Specifically, claim 21 is a broader variation of claim 1.  Each claim relies upon the teaching of figure 4.  However, figure 4 does not support an embodiment having only “a mechanism operable to rotate the head portion”.  The claimed feature is described as “the second moving mechanism”.  The claims previously required two moving mechanisms, since the claimed mechanism of claim 21 is disclosed to be a “second moving mechanism” the claims lack possession of the broader more generic invention (i.e. only one moving mechanism).  Claim 21 therefore fails to meet the written description requirement (see MPEP 2163 (II) B).  There is no disclosure of a single movement mechanism as broadly claimed in claim 21.
Claim 21 further lacks written support for “the mechanism is located behind the body portion outside the -8-U.S. Application No. 16/801,715Atty Dkt 2018-072US01/7017-5160 Reply to Office Action dated 02/15/2022 beam of radiation and connected to the head portion with a wire, thereby reducing deviation of transmission property of the beam-blocking leaf”.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is vague and indefinite for reciting “thereby reducing deviation of transmission property of the beam-blocking leaf” because it is unclear whether the deviation of transmission property is with regards to transmission (i.e. movement) of the leaf or whether the transmission property is with respect to the beam transmission blocked by the leaf or allowed to pass.  No unambiguous determination can be made.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pastyr et al. (USPN 6,730,924) in view of Perraudin (as submitted with the office action of 07/09/21) in view of Saito (USPN 5,025,893) or Yang (WO2019/047061) (copy of publication and machine translation submitted herewith) or in view of Nagata (EP24340871) (copy of publication submitted herewith)  in view of Nagata (US pgPub 2008/0292058)1 and further in view of Perkins (US pgPub 2008/0165930) alone or as evidenced by Dehler et al. (US pgPub 2010/0278310).
Regarding claim 1, Pastyr et al. teach a beam-blocking leaf (fig. 4, 4 or 4’) comprising a body portion (6 or 6’) and a head portion (7 or 7’) including an end surface (5 or 5’), wherein the head portion is movable relative to the body portion (col. 9, lines 38-42 teaches when leaves 4 and 4’ are displaced in accordance with the arrows 48, the front parts 7 and 7’ are simultaneously turned about an imaginary axis of rotation 36 such that the front edges 5 and 5’ are always aligned parallel to the rays 2”   That is, the front parts 7 or 7’ are rotatable relative to the rear parts 6 or 6’ by rotations about axis 36), 
a first moving mechanism comprising a motor (col. 5, lines 63-65 teach movements (i.e. of front part and rear part) may be effected with separate drives, thus a first moving mechanism comprising a drive (i.e. motor)) and a flexible wire (fig. 10a, 29) coupling the head portion to a second moving mechanism (figure 10 shows head portion coupled with cable 29 and col. 5, lines 63-65 teaches separate drives, thus the wire is coupled to the separate drive)  wherein the head portion is rotatable by the second moving mechanism allowing the end surface of the head portion to change an orientation relative to the body portion (rotation of front part 7 or 7’ relative to displacement of leaf or body portion (6/6’) see abstract and col. 5, lines 63-65 teaches separate drives to effect motion).
 While Pastyr et al. teaches a suggests a spindle as an alternative to the gear and separate drives, Pastyr fails to disclose wherein the body portion is provided with a channel configured to receive a screw coupled to the first moving mechanism comprising a motor allowing the screw to move in the channel to drive the body a linear direction.
However, Perraudin teaches wherein the body portion (fig. 2, 5) is provided with a channel (17) configured to receive a screw (page 4, lines 140-145) coupled to the first moving mechanism (19) comprising a motor (fig. 3 shows motor 47c and page 4, lines 136-140 teach motor means  consisting of a nut 54 to transform a circular movement of screw) allowing the screw to move in the channel to drive the body a linear direction (page 4, lines 140-150).
wherein the body portion is provided with a channel (fig. 2, 17, line 143-144 on page 3) configured to receive a screw operable to drive the body portion in a linear direction (page 3, lines 140-150).
Perraudin modifies Pastyr et al. by teaching how a spindle drive could be implemented.
Since both inventions are directed towards devices to provide linear motion, it would have been obvious to one of ordinary skill in the art to substitute the gear mechanism of Pastyr et al. for the screw drive of Perraudin because it would predictably result in linear motion of the leaves.  Moreover, as evidenced by above Linak2 a spindle drive (such as in Pastyr et al.) is a screw ([0014]).  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the gear drive of Pastyr et al. for the screw mechanism of Perraudin because it would solve the problem as to how to integrate a spindle drive into the collimator of Pastyr et al. 
While Pastyr teaches the body portion provided with a roller 62, Pastyr differs from the claimed invention by not disclosing the roller 62 of leaf to comprise a groove (i.e. claimed body portion provided with a groove). Thus the combined device fails to disclose a groove configured to receive the flexible wire.
However, Saito teaches a groove configured to receive a flexible wire (col. 3, lines 37-39).
Saito modifies the combined device by suggesting a groove structure for the roller of Pastyr.
Since both inventions are directed towards rolling devices, it would have been obvious to one of ordinary skill in the art to provide the groove of Saito in the roller provided on the leaf of Pastyr because it would ensure that the ropes (i.e. wire) does not climb out of the groove (col. 3, lines 37-39), thus reducing the chance of malfunction of the MLC.
Alternatively, Yang teaches a groove configured to receive a flexible wire (page 11, second full paragraph teaches rope grooves of wheels 401, 402 and 403.  Figure 1-1 shows wheels 401-403 associated with leaf “X”).
Yang modifies Pastyr by suggesting a groove for the roller associated with the leaf.
Since both inventions are directed towards movement of a leaf via a wire, it would have been obvious to one of ordinary skill in the art to provide a rope groove of Yang in the roller of Pastyr because it would ensure transmission direction of the blade.  That is, the groove provides for proper alignment of the cable of Pastyr with respect to the roller and thus ensuring the transmission of the wire is aligned for translation of the head.
Alternatively, Nagata teaches a groove configured to receive a flexible wire ([0060], wherein paragraph [0044] teaches the linear member is composed of a resilient wire).
Natata modifies Pastyr by suggesting a groove in the leaf to receive the flexible cable.
Since both inventions are directed towards multi-leaf collimators and wire drives, it would have been obvious to one of ordinary skill in the art to place the cable drive of Pastyr in a groove formed in the leaf as done in Nagata because it would allow for a for a protruding portion of a support member to engage with grooves and prevent displacement in the thickness direction (T) of figure 3 or width direction while allowing movement in the drive direction (see [0062] and abstract) enabling accurate linear motion of the leaves.  Moreover, Nagata shows how a cable drive may be actuated independently from another drive.  That is, Pastyr suggests separate drives, however fails to describe how to implement separate drives. Nagata shows how a cable drive may operate by itself without the assistance of a linear drive as shown in figures 10 and 12 of Pastyr.
While Pastyr teaches separate drives, Pastyr fails to disclose the details of the second moving mechanism thus fails to disclose the flexible wire coupling the head portion to a second moving mechanism comprising a motor operable to drive a mover guided by a rail.
However, Nagata teaches the flexible wire (3) coupling the head portion (at 4) to a second moving mechanism (10) comprising a motor (12) operable to drive a gear (15 disclosed to be a slider that may be a pinion gear ([0178])) guided by a rail (14)3.
Nagata modifies Pastyr by showing how a flexible wire could be guided when using independent drives.
Since both inventions are directed towards movement of a collimator leaf by a flexible wire, it would have been obvious to one of ordinary skill in the art to modify second movement mechanism of Pastyr to have the driver of Nagata because it would resolve the problem as to how to drive the flexible cable when operating with separate drives.  Moreover, the drive of Nagata prevents motor breakage ([0040]).
Alternatively, interpreting Nagata not to teach a gear Nagata teaches a mover comprising a ball screw ([0179]), Nagata may fail to disclose the claimed gear.
However, Ji teaches it was known to replace a rack and pinion gear in for ball screws (page 4, lines 42-44 recite “it is also possible to use known rack and pinion gear instead of the ball screw).
Ji modifies the combined device by suggesting the substitution of the ball screw 15 for rack and pinion gear.
Since both inventions are directed towards moving collimator leaves it would have been obvious to one of ordinary skill in the art to substitute the ball screw and guide of Nagata for the rack and pinion gear (i.e. gear and guide) of Ji because the substitution would have led to the predictable result of allowing for linear motion.  Indeed, Nagata appears to make the suggestion in paragraph [0178], see discussion above.
The combined device further differs from the claimed invention by not disclosing a gearbox including a combination of gears integrated to adjust a torque or speed of the gears.
However, Perkins teaches a gearbox (fig. 2, 22) including a combination of gears integrated to adjust a torque or speed (inherent function of a gearbox and gear box 
Perkins modifies the combined device by suggesting a gearbox for the rack and pinion modification of Nagata (or Nagata in view of Ji).  
Since both devices are directed towards rack and pinion drives, it would have been obvious to one of ordinary skill in the art to provide the combined device with gearboxes because gear boxes simplify replacement and servicing ([0019] and see discussion in response to arguments section above).  Moreover, a gearbox resolves the issues with poor dynamic characteristics of an electric motor (see as evidence paragraph [0019] of Dehler et al. (US pgPub 2010/0278310)).
Regarding claim 2, Pastyr et al. teach wherein the end surface of the head portion comprises a substantially flat surface (fig. 4 shows 5 or 5’ with a substantially flat surface.  Moreover, col. 9, lines 41-42 teach front edges 5 and 5’ are always aligned parallel to the rays 2, thus requiring a substantially flat surface)
Regarding claim 3, Pastyr et al. teach wherein the beam-blocking leaf comprises a longitudinal axis along the body portion (axis along displacement arrow 48), and the head portion is rotatable about an axis generally perpendicular to the longitudinal axis (front part 7/7’ are rotatable about axis 36 perpendicular to axis 48), allowing an angle of the substantially flat surface relative to the longitudinal axis to change (rotation about 36 such that edges 5/5’ of front part 7/7’ remain parallel to rays 2 and edges 5/5’ of 7/7’ are displaced from central line 17. Thus allowing an angle of flat surface 5/5’ to change relative to 48.  col. 9, lines 35-46).
Regarding claim 4, Pastyr et al. teach wherein the head portion is continuously rotatable about the axis clockwise or counterclockwise (figures 10a/10b the adjustment range wherein the head portion 7/7’ is rotated clockwise (fig. 10a) or counter clockwise (10b).  The rotation is continuous since displacement along 48 of leaf simultaneously causes front part 7/7’ to turn about 36 in one direction or another, see col. 9, lines 38-46.  Note continuous is interpreted to mean not stopping during displacement.  Since the rotation about 36 occurs by turning, while the leaves are displaced, the motion is continuous during displacement.)
Regarding claim 5, Pastyr et al. teach wherein the head portion further comprises a rounded back surface, and the body portion comprises a concave surface generally complementary to the rounded back surface to facilitate rotation of the head portion (col. 9, lines 26-30 and figure 4).
Regarding claim 6, Pastyr et al. teach wherein the rounded back surface of the head portion has a substantially constant radius (col. 9, lines 26-30, note semi-circular requires a constant radius).
Regarding claim 8, Pastyr et al. teach a collimator (fig. 4), comprising: a first beam-blocking leaf (4) and a second beam-blocking leaf (4’) arranged opposed to the first beam-blocking leaf (as seen in figure 4), the first and second beam-blocking leaves being longitudinally movable relative to each other (via rotation of front parts 7,7’ or as illustrated in figure 2), wherein at least one of the first and second beam-blocking leaves comprises a body portion (6) and a head portion (7) including an end surface (5), the head portion being movable relative to the body portion, thereby allowing the end surface of the head portion to change an orientation relative to the body portion (see 
The remaining limitations are obvious as discussed above in claim 1.
Regarding claim 9, Pastyr et al. teach wherein the head portion of the at least one of the first and second beam-blocking leaves comprises a substantially flat end surface (5) and a rounded back surface (semi-circular col. 9, lines 26-30), and the body portion of the at least one of the first and second beam-blocking leaves comprises a concave surface generally complementary to the rounded back surface to facilitate rotation of the head portion (col. 9, lines 26-30).
Regarding claim 10, Pastyr et al. teach wherein the rounded back surface of the head portion has a substantially constant radius (col. 9, lines 26-30, note semi-circular requires a constant radius).
Regarding claim 11, Pastyr et al. teach wherein the at least one of the first and second beam-blocking leaves has a maximal travel range (inherent to a MLC), and the head portion of the at least one of the first and second beam-blocking leaves is continuously24 rotatable throughout the maximal travel range of the at least one of the first and second beam-blocking leaves (rotation of front part 7 occurs simultaneous with This alignment is ensured in all positions, even when the central line 17 is crossed”.  That is, in order to ensure alignment for all positions the front part must inherently move to align the front part with the ray 2 at all displacement positions of 4 along axis 48).
Regarding claim 12, Pastyr et al. teach wherein each of the first and second beam- blocking leaves comprises the head portion and the body portion (as seen in figure 4).
Regarding claim 14, Pastyr et al. teach a plurality of beam-blocking leaves arranged side by side in a first bank (fig. 2, 4), a plurality of beam-blocking leaves arranged side by side in a second bank opposed to the first bank (fig. 2, 4’), wherein the plurality of beam-blocking leaves in the first bank are longitudinally movable relative to the plurality of beam- blocking leaves in the second bank (col. 8, lines 16--33), forming a plurality of pairs of beam- blocking leaves (col. 8, lines 30-34), and wherein the first beam-blocking leaf is arranged in the first bank and the second beam-blocking leaf is arranged in the second bank forming a pair of beam-blocking leaves longitudinally movable relative to each other (inherent to MLC to form aperture that corresponds to the shape of the object to be treated).
Regarding claim 15, Pastyr et al. teach wherein the head portion of the at least one of the first and second beam-blocking leaves comprises a substantially flat end surface and a rounded back surface (col. 9, lines 24-30, note semi-circular has a rounded back and flat front as seen in figure 4), and the leaf body portion of the at least one of the first and second beam-blocking leaves comprises a concave25 surface generally complementary to the rounded back surface to facilitate rotation of the head portion (col. 9, lines 26-30).
Regarding claim 16, Pastyr et al. teach wherein each of the first and second beam-blocking leaves comprises a body portion and a head portion (figure 4 shows collimator leaves 4 and 4’ comprising rear parts and front parts, figure 2 shows the principle of a collimator 1 designed as a multi-leaf collimator using collimator leaves 4 and 4’, thus it is interpreted that each leaf 4, 4’of figure 2 comprise the leaf components of 4 and 4’ see in figure 4), the head portion of each of the first and second beam-blocking leaves comprising an end surface (5/5’) and being movable relative to the body portion of corresponding leaf-blocking leaf (via rotation see discussion above in claim 1), thereby allowing the end surface of the head portion of each of the first and second beam- blocking leaves to change an orientation relative to the body portion of corresponding beam-blocking leaf (best seen in figure 10a as compared to figure 10b which shows the head portion 7/7’ changing orientation relative to the body portion 6/6’), and the head portion of each of the first and second beam-blocking leaves comprises a substantially flat end surface and a rounded back surface, and the body portion of each of the first and second beam-blocking leaves comprises a concave surface generally complementary to the rounded back surface of the head portion of corresponding beam-
Regarding claim 17, Pastyr et al. teach wherein each of the plurality of beam-blocking leaves in the first and second banks comprises a body portion and a head portion (figures 2 and 4 see elements of leaves 4 and 4’), the head portion of each of the plurality of beam-blocking leaves in the first and second banks comprises a substantially flat end surface and a rounded back surface (col. 9, lines 26-30), and the body portion of each of the plurality of beam-blocking leaves in the first 26 and second banks comprises a concave surface generally complementary to the rounded back surface of the head portion of corresponding beam- blocking leaf (col. 9, lines 26-30).

Regarding claim 19, Pastyr et al. teach a method of collimating a radiation beam from a source (inherent in the apparatus of figures 2 and 4), comprising: providing a multileaf collimator (MLC) (fig. 2), wherein the MLC comprises: a plurality of beam-blocking leaves arranged side by side in a first bank (4), and a plurality of beam-blocking leaves arranged side by side in a second bank opposed to the first bank (4’), wherein beam-blocking leaves of at least selected pairs of the plurality of pairs each comprises a body portion (6, 6’ in figure 4) and a head portion (7, 7’ in figure 4), the head portion comprising an end surface (5, 5’) and being movable relative to the body portion (via rotation see discussion above in claim 1), thereby allowing the end surface of the head portion to change an orientation relative to the source (col. 9, lines 38-46, note displacing edges 5 and 5’ from center line 17 such that they point toward the 
The remaining limitations are obvious as discussed above.
Regarding claim 20, Pastyr et al. teach wherein the head portion of the selected pairs of the beam-blocking leaves comprises a substantially flat end surface and a rounded back surface (col. 9, lines 26-30), and the body portion of the selected pairs of the beam-blocking leaves comprises a concave surface generally complementary to the rounded back surface of the head portion (col. 9, lines 26-30), and wherein the adjusting comprises aligning the substantially flat end surface of the head portion of the at least some of the selected pairs of beam-blocking leaves to the source (col. 9, lines 42-46).




Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pastyr et al. in view of Perraudin in view of Yang in view of Nagata in view of Perkins and further in view of Bourne et al. (US pgPub 2009/0207975).
Regarding claim 7, Pastyr et al. fails to disclose wherein the end surface of the head portion comprises a slightly rounded surface.
However Pastyr et al. teaches rounded front edges 5 5’ in figure 3a to reduce half-shadows (col. 8, lines 49-51).
It would have been obvious to one of ordinary skill in the art to curve the end surfaces of Pastry et al. as done in the prior art because it would further reduce half-shadows thus improving collimation of the beam.
Alternatively, Bourne et al. teach wherein the end surface of the head portion comprises a slightly rounded surface ([0025] “A front edge 42 projects into the radiation beam and is gently curved so that the penumbra is minimized regardless of the translational position of the leaf”).
Bourne et al. modifies Pastyr et al. by suggesting gently rounding the end surface of the head portion.
Since both inventions are directed towards MLC for the purpose of minimizing penumbra, it would have been obvious to one of ordinary skill in the art to gently curve the end surface of Pastyr in the manner done by Bourne because the penumbra would be further minimized regardless of the translational position of the leaf.

18 is rejected under 35 U.S.C. 103 as being unpatentable over Pastyr et al. in view of Perraudin in view of Yang in view of Nagata in view of Perkins and further in view of Prince (US pgPub 2012/0043482)
Regarding claim 18, Pastyr et al. fails to disclose wherein the plurality of beam-blocking leaves in the first and second banks are arranged in two or more levels.
However, Prince et al. teach wherein the plurality of beam-blocking leaves in the first and second banks are arranged in two or more levels (abstract).
Prince modifies Pastyr et al. by suggesting multiple levels of banks of beam blocking leaves.
Since both inventions are directed towards MLC, it would have been obvious to one of ordinary skill in the art to apply multiple levels as done in Prince to the device of Pastyr et al. because it would significantly reduce leakage effects and improve beam shaping resolution ([0005]).  


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Pastyr et al. (USPN 6,730,924) in view of Nagata (US pgPub 2008/0292058)
Regarding claim 21, Pastyr et al. teach an apparatus for collimating a beam of radiation (figures 10 and 12), the apparatus comprising: 
a beam-blocking leaf (6,6’ and 7,7’) comprising a body portion (6,6’) and a head portion (7,7’) rotatably coupled to the body portion (rotatably around axis 36 relative to 6,6’), and a mechanism (slider 28) operable to rotate the head portion relative to the body portion (slider mounted to cable drive 29 and guide 27 to rotate 7,7’ about 36 (see 
Pastyr et al. differs from the claimed invention by not disclosing the mechanism located behind the body portion.
However, Nagata teaches the mechanism (10) located behind the body portion (20a in figure 1 or 40a in figure 7).
Nagata modifies Pastyr et al. by providing the mechanism coupled to the wire behind the body portion of the leaf.
Since both inventions are directed towards collimator leaves it would have been obvious to one of ordinary skill in the art to place the drive behind the leaf in Pastyr et al. as suggested in Nagata because the thickness of the leaf may be sufficiently reduced ([0035]-[0036]).  That is, in the device of Pastyr, the slider member and linkage is located between each leaf, thus increasing the thickness of each leaf.  Attaching the cable directly from the leaf to the motor would allow for a much thinner leaf and decrease the weight  of the device.  Also the placement of the motor behind the leaves allows for an accurately driven aperture leaf ([0164] in discussing figure 7).  Note, the instant invention provides no motivation for placing the motor behind the leaf, therefore 


Relevant art of interest to the applicant
20010036017—see figure 4 and paragraph [0019]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Alone or in combination with Ji ( DE102009006097)
        2Linak (Linak, “why spindle design matters in industrial actuator, https://www.linak-us.com/segments/techline/actuator-academyindustrial-actuators/why-spindle-design-matters-in-industrial-actuators/) (copy of publication submitted with the office action of 10/07/2021).
        
        3 Alternatively, paragraph [0179] of Nata teaches that the slider drive shaft 14 and slider 15 may be connected via a drive screw. Ji (DE102009006097) teaches that a rack and pinion was known to be a suitable replacement for a ball screw (page 4, last sentence of third paragraph from the bottom of the page).  Thus, if applicant does not agree Nagata sufficient to teach a gear and rack (i.e. rail) as elements 15 and 14, such a substitution would have been obvious and predictable as evidenced by Ji